ICJ_072_ReviewJudgment333UNAT_CARAT_NA_1987-05-27_ADV_01_NA_04_EN.txt. 106

SEPARATE OPINION OF JUDGE AGO
[Translation]

1. I cannot begin these few brief comments which I am appending
to the Advisory Opinion rendered by the Court in the present case
without first stating that I did not, in perusing Judgement No. 333 of
the United Nations Administrative Tribunal, receive the same impres-
sion of clarity and exhaustiveness as I have previously had in studying
other judgements of that Tribunal. Nor did this perusal satisfy me
that, in this particular case, the proper degree of elucidation which
must accompany the quest for full justice took place. Against this it
might reasonably be argued that such impressions are not actually
relevant to the Court’s strictly defined task in this case. Accordingly I
hasten to stress that, despite these preliminary remarks, J find no suffi-
cient cause to dissociate myself from the negative answers which the
Court has considered it necessary to give to both questions put to it by
the Committee on Applications for Review of Administrative Tribunal
Judgements.

2. I also consider that the Tribunal did not, in fact, omit to indicate
its line of thought regarding the question contained in paragraph | of
the request for advisory opinion, even if it did so implicitly rather than
directly and specifically, and that there are therefore no grounds for
upholding the complaint of “failure to exercise jurisdiction” on the
Tribunal’s part. Moreover, I find this conclusion borne out by the fact
that the question really involved in the Applicant’s claim was not so
much whether the Tribunal had ruled upon the existence of any legal
impediment to his employment with the United Nations as whether, in
the Tribunal’s view, the United Nations administration had extended
to the Applicant the benefit of resolution 37/126 (sec. IV, para. 5) by
giving reasonable consideration to his application for a career appoint-
ment. The answer to the first question followed, as it were, automati-
cally from the answer to the second. Now, the Tribunal undoubtedly
did rule upon the latter question, in that it first explained that, in its
view, the Respondent had sole authority to decide what constituted
“reasonable consideration” and then concluded that the Respondent,
in the proper exercise of his discretion, had given reasonable consider-
ation to the Applicant’s case for the grant of a career appointment,
reaching however a negative conclusion which the Tribunal found un-
impeachable: Whatever one may think of the soundness of this con-
clusion, and however much one may regret the relative flimsiness of
the arguments produced in its support and the perplexity likely to be
occasioned by the conflicting views expressed on certain points by the
three members of the Tribunal, I realize that it is not for the Court to

92
APPLICATION FOR REVIEW (SEP. OP. AGO) 107

make any finding upon it. Within the narrow bounds of its compe-
tence, all the Court has to state is whether, in its opinion, the Tribunal
did or did not exercise its jurisdiction, and I do not think it possible to
reach any conclusion other than that it did.

3. Nor can I dissociate myself from the Court’s conclusion on the
question whether errors-were made by the Administrative Tribunal, in
its Judgement No. 333,’on “questions of law relating to provisions of
the Charter of the United Nations”. Here again, on reflection, I have
come to endorse the view that the answer must be in the negative. In
this particular connection, there is one point which caught my atten-
tion from the start, and still preoccupies me: the passage in Judge-
ment No. 333 where the Tribunal saw fit to quote once more — as it
had done in its Judgement No. 326 — an opinion expressed in 1953
by a delegate to the Fifth Committee of the General Assembly, one
which the Tribunal, I believe without any clear justification, con-
sidered to be widely held. The Court’s present Opinion includes some
observations on this point which, I feel, constitute a proper corrective.
I believe that a more thorough examination would and should have
led the Tribunal to realize that, as articulated, such an opinion could
not be deemed compatible with the requirement laid down in Arti-
cle 100, paragraph 2, of the Charter, nor indeed with the very concept
of an international civil service. J find it understandable that the
Judgement of the Administrative Tribunal should have excited concern
among the staff on this point. But however that may be, it is I think
crucial that the Tribunal, in its Judgement No. 333, does not appear
to have drawn from the opinion in question any inferences of concrete
relevance to the case in point and actually prejudicial to the Applicant;
for it seems clear to me that, where the Statute of the Administrative
Tribunal provides as a possible ground for review of a Tribunal judge-
ment an error of law relating to the provisions of the Charter, it can
only have contemplated situations in which the alleged error would have
had a decisive impact on the actual substance of a finding counter to a
plea of the applicant’s. No such situation seems to have arisen in the
present case.

4. Having said that, I now wish to take advantage of the opportu-
nity afforded me to stress a point of principle by which I have long
been exercised. I must say that I have always felt some dissatisfac-
tion — although no more in the case now in question than in previous
ones — whenever the Court has been called upon to give an opinion
in the context of proceedings for review of a decision of the United
Nations Administrative Tribunal or of other similar tribunals. This
is because such requests, or so I cannot help feeling, place the Court
in an uncomfortable position. It is, so to speak, caught between two con-
flicting requirements. On the one hand, it must scrupulously avoid the
temptation to carry out any of the functions which might be proper to
an administrative appeal court, but which would be wholly incompatible

93
APPLICATION FOR REVIEW (SEP. OP. AGO) 108

with its nature as the supreme judicial organ of the United Nations,
whose role is to settle international legal disputes between States.
On the other hand, given the narrow limits to which its powers of
appraisal in such cases are confined — and quite rightly, let me hasten
to say — by the governing texts, including the Statute of the United
Nations Administrative Tribunal, it can scarcely be denied that the Court
has very little scope for exercising any decisive concrete influence in
the interest of ensuring that administrative justice is genuinely done.

5. That something had to be done to counteract the drawbacks
which might result from the decisions of the Administrative Tribunal,
established in order to ensure observance of the law in the mutual
relations between the United Nations administration and its staff,
was clear from the outset to those responsible for setting up this essen-
tial judicial body. This was the reason why a review procedure was
devised and put into operation. But it may be wondered whether
this procedure, which is undeniably complex, requiring as it does the
successive and combined intervention of two high-level bodies, is
the most appropriate one for the particular ends in view. Under this
system, the forum which is immediately available to an individual con-
sidering himself injured by a judgement of the Administrative Tribunal
is the Committee on Applications for Review of Administrative Tribunal
Judgements. The members of this Committee are the representatives of
all the member States on the General Committee of the most recent
regular session of the General Assembly. This extremely broad compo-
sition, and the type of procedure followed by the Committee in reach-
ing its decisions, do not correspond very closely to the sort of compo-
sition and procedure one expects of a body entrusted with judicial
functions. And yet the functions entrusted to it are certainly judicial,
or at least quasi-judicial. It has to (a) sift and examine the applications ~
received for review of judgements of the Administrative Tribunal;
(b) decide whether or not there is a “substantial basis” for each appli-
cation; (c) select, among the various grounds for review laid down in
the Statute of the Administrative Tribunal, those which it considers
applicabie to the case in hand, thereby taking the responsibility of
excluding the others outright; (d) request, in such cases, an advisory
opinion of the International Court of Justice on the grounds not
rejected. Moreover, the competence bestowed upon the Court for the
rendering of an advisory opinion to that Committee following such a
request is necessarily confined to certain clearly-defined legal aspects,
and nobody anxious to avoid distorting the Court’s proper functions
would seriously contemplate widening these limits. Then again, I leave
unuttered all that might be said about the, to say the least, curious
aspects, in legal logic, of a procedure which consists of requesting a
tribunal to rule by means of an advisory opinion upon a decision
handed down by another tribunal.

94
APPLICATION FOR REVIEW (SEP. OP. AGO) 109

6. What is chiefly important, in my view, is to bring out some of the
consequences of this general situation. One almost inevitable result is
that the judgements of the Administrative Tribunal are ultimately be-
yond the reach of any genuine judicial review, and not only as regards
whichever legal aspects exceed the limits of the Court’s advisory juris-
diction, but also as regards their factual aspects, which are often of
great importance. It cannot therefore be claimed, in my view, that the
system as originally devised fully met the need for a system of admini-
strative justice which must be satisfactory in itself, and must also pro-
vide proper safeguards both for the overriding interests of the United
Nations as an organization and for the legitimate claims at law of indi-
viduals in its service. For these reasons I have always held the view
that the only true remedy for the drawbacks I have mentioned would
be the introduction of a second-tier administrative court, in other
words, a court with competence to review the decisions of the first-tier
court in all respects, both legal and factual, and to correct änd com-
pensate any defects they may contain. I would also point out that such
a second-tier court could exercise jurisdiction over the decisions of
all the administrative tribunals which exist in the various international
organizations, thus achieving at this higher level the kind of unified
jurisdiction which has so far proved difficult to create at the lower
level.

7. To conclude these few remarks, I may say that I hope the compe-
tent organs of the United Nations will focus their attention on these
problems, and above ail that they will one day possess the necessary
will and find the requisite resources to carry out a proper reform of
the existing system.

(Signed) Roberto AGo.

95
